DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over 
 Levin et al (U.S. Patent Application Publication Number: US 2014/0155723 A1, hereinafter “Levin”) in view of Preiss et al (U.S. Patent Application Publication Number: US 2007/0049817 A1, hereinafter “Preiss”).
Regarding claim 1, Levin teaches a method, comprising: sensing, by an electrode coupled to a substrate attached externally to a patient, electrocardiogram (ECG) 5signals from a heart of the patient ( i.e. body surface electrodes 30A-E Fig. 1, [0035], [0039], [0040]), and electrical signals ( e.g.  [0044]) ; amplifying simultaneously, 
Regarding claim 2, Levin in view of Preiss teaches the invention as claimed and Levin teaches that performing the medical procedure comprises monitoring the heart based on the amplified ECG signals (e.g. [0031] i.e. real time monitoring of the heart) as discussed above, Levin does not specifically teach that tracking a position of the probe in the heart based on the amplified electrical 20signals. Preiss teaches that it is well known to track a position of the probe in the heart based on the amplified electrical 20signals (e.g. [0069], [0070]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention, to modify the method of Levin .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stewart et al (U.S. Patent Application Publication Number: US 2017/0086700 A1, hereinafter “Stewart”) teaches a mapping system and method of using ECG data and electrode and catheter location information obtained from impedance measurements (e.g. [0062]).
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792